Citation Nr: 1145333	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

Although the rating decision on appeal also denied service connection for a left Achilles tendon condition, gastritis, and glomerulonephritis, and the Veteran perfected appeals with respect to these disabilities, service connection for these three disabilities was granted in an August 2008 rating decision.  As this represents a full grant of the benefits sought on appeal, these three issues are no longer on appeal and will not be further addressed by the Board.

The issues of entitlement to service connection for tinnitus and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO provided the appellant with notice in letters dated in August 2005 and October 2007.  The August 2005 letter informed him of the evidence generally needed to support his claim of entitlement to service connection for bilateral hearing loss, what actions he needed to undertake, and how the VA would assist him in developing his claims.  The October 2007 letter provided notice with regard to disability ratings and effective dates.  

The Board notes that, while the August 2005 notice provided to the Veteran was given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, the notice regarding disability ratings and effective dates was provided after the initial adjudication of the claim.  However, after complete and proper notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case in March 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

Furthermore, the requirements with respect to the content of the notice were met in this case.  Specifically, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the notice letters indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The letters also informed the Veteran that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim. 

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the abovementioned letters notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  In addition, the letters stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency. 

Finally, the October 2007 letter also notified the Veteran regarding the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Therefore, all notification requirements have been met. 

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, personnel records, a VA examination report (discussed further below), and private medical evidence.  

The Veteran was afforded a VA examinations in November 2005.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate as it pertains to the hearing loss claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2005 VA examination report reflects that the examiner reviewed the claims file, the examiner performed an audio examination of the Veteran, and the VA examiner addressed the Veteran's contentions as well as his noise exposure history.  The Board recognizes that the examiner did not address whether any current hearing loss is directly related to active service.  Indeed, the examiner only opined that the Veteran does not have any hearing loss.  Therefore, the VA examiner did not need to provide any opinion because no disability was diagnosed.  The examiner found that the Veteran's hearing was normal.  Therefore, the Board finds that a remand for another opinion is not required.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure." 

The Veteran contends that he is entitled to service connection for bilateral hearing loss because it was incurred during service.  The Board notes that the Veteran in the present case is competent to report that he had noise exposure in service, and based upon the Veteran's military occupational specialty of aerospace maintenance craftsman, noise exposure is conceded.  However, the evidence of record does not relate a current diagnosis of hearing loss to his military service.  In fact, there are no post-service medical records showing that the Veteran meets the VA standards for bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

A review of the service treatment records shows no evidence of ear hearing loss for VA purposes during service.  The entrance examination shows mild hearing loss at 6000 Hz bilaterally.  Subsequent service hearing examinations reveal that the Veteran's hearing was within normal limits.  The separation examination report reflects normal hearing at all frequencies, except a bilateral moderate degree of hearing loss at 6000 Hz.  The service treatment records otherwise reflect no hearing complaints findings.  

The post-service medical evidence includes a November 2005 VA examination report which notes that on the service enlistment examination the Veteran had normal hearing in both ears except for a mild loss at 6000 Hz.  It was also noted that the separation examination showed normal hearing in both ears except for a moderate loss at 6000 Hz.  

The examination report further reflects that puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
10
10
10
10
10

Speech discrimination in the right ear was 96 percent.  Speech discrimination in the left ear was 98 percent.  As such, the Veteran was found to have normal hearing sensitivity.  Therefore, he did not meet the requirement for hearing loss for VA purposes.  

The examiner reviewed the claims file and interviewed the Veteran.  The examiner opined that the Veteran has normal auditory thresholds bilaterally, although his hearing at 4000 Hz and above is marginally normal, which the examiner opined is indicative of early signs of noise exposure.  

After review of the claims file, the Board finds that service connection is not warranted for bilateral hearing loss.  In this regard, the Board concedes that the Veteran was exposed to excessive noise during service while serving as an aerospace maintenance craftsman.  However, the competent medical evidence of record does not reflect that the Veteran has bilateral hearing loss for VA purposes.  Specifically, the November 2005 VA examination report reflects that the Veteran's hearing is not severe enough to meet the VA requirements for a finding of bilateral hearing loss.  Despite the marginally normal hearing at 4000 Hz and above, the current evidentiary record fails to show a diagnosis of hearing loss for VA purposes.  Additionally, the VA examiner opined that the findings on the current hearing examination are not supportive of a claim for hearing loss being related to high risk military noise.

The Board recognizes that it has been six years since the November 2005 VA examination was conducted.  However, the Veteran has not indicated that his hearing has worsened since that examination.  Moreover, he is free to file a claim to reopen his service connection claim for bilateral hearing loss at any time.  In sum, there is no evidence of a current disability, and the only medical opinion of record is against the claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. 

Based on the foregoing, the medical evidence does not establish that the Veteran has a current diagnosis of bilateral hearing loss as prescribed by VA regulations in this case.  Nor is there any evidence relating a current diagnosis to his military service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion and to afford the Veteran a VA psychiatric examination.

With respect to the Veteran's service connection claim for tinnitus, the Board notes that he underwent a VA examination in November 2005.  The report of that examination reflects that the Veteran complained of constant bilateral tinnitus, which he stated began over nine years earlier.  The examiner, having found that the Veteran had normal hearing bilaterally, opined that the Veteran's "claim for tinnitus being caused by military related noise exposure was time locked to his military experience . . . ."  The examiner went on to state that the current examination results did not reflect hearing thresholds exceeding normal values.  The examiner concluded that the results of the current examination "are not supportive of a claim for hearing loss and tinnitus being related to high risk military noise."

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate as it pertains to the hearing loss claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2005 VA examiner's opinion regarding the service connection claim for tinnitus is inadequate in that it fails to provide any rationale whatsoever for the negative opinion, other than to state that the Veteran's hearing was normal.  

The Board also notes that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, the RO should return the claims file to the November 2005 VA examiner, if possible, for the purpose of addressing whether in-service noise exposure could cause the Veteran's tinnitus.   On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes.

Regarding the service connection claim for depression, the Board notes that the service treatment records contain a March 1990 medical assessment which indicates that the Veteran needed further examination or treatment, and that he had depression.  The separation examination reflects normal psychiatric evaluation.  The post-service treatment records include an October 2000 private progress note, which indicates that the Veteran has some symptoms of depression, mainly anhedonia.  He was diagnosed with situational depression.  The private doctor was unsure if this was a simple reaction to a recent death in the family or whether it needed to be monitored and discussed further.  There are no other treatment records referencing depression in the claims file.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence establishes that the Veteran was seen for depression during service and that after service he was diagnosed with situational depression in October 2000.  The Board also finds that the Veteran is competent to report current symptoms of depression.  Therefore, there is competent evidence of a current disability or symptoms of a current disability, and evidence establishing depression in service.  With respect to the third factor above, i.e., an indication that the current disability may be related to an in-service event, this element of the claim requires only that the evidence "indicates" that there may be a nexus between the two, and this requirement is a "low threshold."  McLendon, 20 Vet. App. at 83.  The Veteran has not elaborated any theory of entitlement to service connection for depression.  However, because the October 2000 private treatment record is unclear as to the cause of the depression, the Board finds that the low threshold is met and that a remand is required in order to obtain a VA examination so that it can be determined whether any currently present depression is etiologically related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus, and a new examination is warranted to determine the nature and etiology of any current depression.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Here, as discussed above, the examination findings, set out as part of the November 2005 examination report, are not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claim for service connection for tinnitus, and the record is otherwise incomplete regarding the claim for service connection for depression. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the November 2005 VA examiner, if he is available, in order to obtain a clarifying opinion.  Specifically, the examiner should provide an opinion on the following: 

Disregarding that complaints of tinnitus are not documented in the service treatment records, is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss or has another cause, then the examiner should so expressly state. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then the examiner must provide a detailed medical explanation as to why this is so. 

If it is not possible to return the claims file to the examiner who conducted the November 2005 examination, the Veteran must be afforded a VA examination to evaluate the nature and extent of his tinnitus.  A copy of the claims file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner should disregard the absence of documented complaints of tinnitus in the service treatment records, and state whether any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss or has another cause, then the examiner should so expressly state. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any depression or other acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  If the Veteran is found to currently have depression or any other acquired psychiatric disability, the examiner should comment as to whether it is at least as likely as not (50 percent or greater likelihood) that the current acquired psychiatric disability is causally related to the Veteran's active service or any incident therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


